







AMENDMENT NO. 3


to


EMPLOYMENT AGREEMENT
dated May 3, 2012


by and among
AXIS Specialty U.S. Services, Inc. (the “Company”),
AXIS Capital Holdings Limited (the “Parent”)
AXIS Specialty Limited (“Specialty”)


and


Albert A. Benchimol (the “Executive”)
Dated January 1, 2017


WHEREAS, the Company and the Executive entered into a letter agreement dated May
3, 2012, and agreed to amend such letter agreement on March 9, 2015 (Amendment
No. 1) and January 19, 2016 (Amendment No. 2) (with such letter agreement and
amendments collectively referred to herein as the “Agreement”), in consideration
of the Executive’s employment as Chief Executive Officer and President of the
Parent; and


WHEREAS, the Company, the Parent, Specialty and the Executive have determined
that it is in the best interests of the Company, the Parent, Specialty and their
shareholders to amend the Agreement reflect a change in the Executive’s legal
entity employer.


NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:


1.
The opening paragraph of the letter agreement is amended to replace reference to
“AXIS Specialty U.S. Service, Inc., a Delaware Corporation” with “AXIS Specialty
Limited, a Bermuda company”.



2.
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.







[Signatures on following page]



























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 as of the
date first written above.




AXIS SPECIALTY U.S. SERVICES, INC.






By: /s/ Noreen McMullan
Name: Noreen McMullan
Title: Executive Vice President




AXIS CAPITAL HOLDINGS LIMITED






By: /s/ Jose Osset
Name: Jose Osset
Title: Sr. Vice President and Treasurer




AXIS SPECIALTY LIMITED




By: /s/ Richard Strachan
Name: Richard Strachan
Title: Executive Vice President






                        




Accepted and agreed
as of the date first written above:






/s/ Albert A. Benchimol        
Albert A. Benchimol











